Case 3:09-bk-14189   Doc 208    Filed 08/13/20 Entered 08/13/20 15:59:23   Desc Main
                               Document      Page 1 of 5
Case 3:09-bk-14189   Doc 208    Filed 08/13/20 Entered 08/13/20 15:59:23   Desc Main
                               Document      Page 2 of 5
Case 3:09-bk-14189   Doc 208    Filed 08/13/20 Entered 08/13/20 15:59:23   Desc Main
                               Document      Page 3 of 5
Case 3:09-bk-14189   Doc 208    Filed 08/13/20 Entered 08/13/20 15:59:23   Desc Main
                               Document      Page 4 of 5
Case 3:09-bk-14189   Doc 208    Filed 08/13/20 Entered 08/13/20 15:59:23   Desc Main
                               Document      Page 5 of 5
